DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 2/8/2022 has been entered. Claims 1-2, 14-15, 27-28 and 41 have been amended. Claims 1-4, 7-8, 14-17, 20-21, 27-30, 33-34, 40-43 and 46-47 are still pending in this application, with claims 1, 14 and 27 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14, 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0242286, hereinafter Song) in view of Zhang et al. (WO 2017/099831 A1; provided in Applicant’s IDS dated 12/18/2020, hereinafter Zhang).

Regarding claim 1, Song discloses a feedback information transmission method, comprising: receiving configuration information from a base station, and determining a quantity of beam groups based on the configuration information [Song Figure 3, paragraph 0078; UE receives downlink control information (DCI message) from the BS. DCI message may comprise information such as value for set of carriers (Son paragraph 147)];
Determining a quantity of bits of Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) based on the quantity of the beam groups [Song paragraph 0079: the UE determines HARQ-ACK codebook size indicating the number of HARQ-ACK bits based on the downlink control information]; and
Generating an HARQ-ACK sequence corresponding to the quantity of the bits and transmitting the HARQ-ACK sequence to the base station [Song paragraphs 0082 and 0083; the UE maps the determined HARQ-ACK codebook size to a DMRS sequence, which is then transmitted to the base station. Also see Song Figures 4-5 and paragraphs 0084-0085].
Although Song discloses that the downlink information includes a value for set of carriers and determining HARQ-ACK bits based on the downlink information (see above), Song does not expressly disclose the feature of the quantity of beam groups based on the configuration information.
However, in the same or similar field of invention, Zhang discloses that downlink control information related to a plurality of beams can be received at a UE (Zhang Figure 11, paragraph 0083). A HARQ process swap indicating HARQ processes and relation to number of beams (Nb) is included in the downlink control information (Zhang paragraph 0077). The UE generates UCI messages based on this information (Zhang paragraph 0086), where UCI includes HARQ feedback information (Zhang paragraphs 0075-0076). Thus, Zhang discloses the features of determining quantity of beam groups and determining HARQ-ACK bits based on the beam information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Zhang to have the features of determining a quantity of beam groups based on the configuration information, and determining the quantity of bits of HARQ-ACK based on the quantity of beam groups. The suggestion/motivation would have been to provide a technique for control signaling for multiple beam transmissions in various multiple beam transmission scenarios (Zhang paragraph 0041); and to facilitate PDSCH retransmission on different beams (Zhang paragraph 0067).

Regarding claim 14, Song discloses a feedback information transmission method, comprising: determining a division of beams, and transmitting configuration information indicating the division of beams to a User Equipment (UE) [Son Figure 1 (paragraph 0045) discloses a network which where a cell or beam 11 is served by a base station. Song Figure 3, paragraph 0078; UE receives downlink control information (DCI message) from the BS. DCI message may comprise information such as value for set of carriers (Son paragraph 147)];
Determining a quantity of bits of HARQ-ACK based on the quantity of beam groups acquired from the division of beams [Song paragraph 0079: the UE determines HARQ-ACK codebook size indicating the number of HARQ-ACK bits based on the downlink control information]; and
Receiving an HARQ-ACK sequence corresponding to the quantity of the bits from the UE [Song paragraphs 0082 and 0083; the UE maps the determined HARQ-ACK codebook size to a DMRS sequence, which is then transmitted to the base station. Also see Song Figures 4-5 and paragraphs 0084-0085].
Although Song discloses that the downlink information includes a value for set of carriers and determining HARQ-ACK bits based on the downlink information (see above), Song does not expressly disclose the feature of configuration information indicating the division of beams to a UE. 
However, in the same or similar field of invention, Zhang discloses that downlink control information related to a plurality of beams can be received at a UE (Zhang Figure 11, paragraph 0083). A HARQ process swap indicating HARQ processes and relation to number of beams (Nb) is included in the downlink control information (Zhang paragraph 0077). The UE generates UCI messages based on this information (Zhang paragraph 0086), where UCI includes HARQ feedback information (Zhang paragraphs 0075-0076). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Zhang to have the features of transmitting configuration information indicating a division of beams to a UE; and determining a quantity of bits of HARQ-ACK based on the quantity of beam groups acquired from the division of beams. The suggestion/motivation would have been to provide a technique for control signaling for multiple beam transmissions in various multiple beam transmission scenarios (Zhang paragraph 0041); and to facilitate PDSCH retransmission on different beams (Zhang paragraph 0067).

Regarding claim 27, Song discloses a UE, comprising a memory, a processor, a transceiver, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program [Song Figures 11 and 12 disclose a UE, and Figure 14 discloses an arrangement used in the UE including a processor, input/output modules, processing unit and computer program product (Song paragraphs 0194-0199)], so as to: receive through the transceiver configuration information from a base station, and determine a quantity of beam groups based on the configuration information [Song Figure 3, paragraph 0078; UE receives downlink control information (DCI message) from the BS. DCI message may comprise information such as value for set of carriers (Son paragraph 147)];
Determine a quantity of bits of HARQ-ACK based on the quantity of the beam groups [Song paragraph 0079: the UE determines HARQ-ACK codebook size indicating the number of HARQ-ACK bits based on the downlink control information]; and
Generate an HARQ-ACK sequence corresponding to the quantity of the bits and transmit the HARQ-ACK sequence to the base station [Song paragraphs 0082 and 0083; the UE maps the determined HARQ-ACK codebook size to a DMRS sequence, which is then transmitted to the base station. Also see Song Figures 4-5 and paragraphs 0084-0085].
Although Song discloses that the downlink information includes a value for set of carriers and determining HARQ-ACK bits based on the downlink information (see above), Song does not expressly disclose the feature of a quantity of beam groups based on the configuration information.
However, in the same or similar field of invention, Zhang discloses that downlink control information related to a plurality of beams can be received at a UE (Zhang Figure 11, paragraph 0083). A HARQ process swap indicating HARQ processes and relation to number of beams (Nb) is included in the downlink control information (Zhang paragraph 0077). The UE generates UCI messages based on this information (Zhang paragraph 0086), where UCI includes HARQ feedback information (Zhang paragraphs 0075-0076). Thus, Zhang discloses the features of determining quantity of beam groups and determining HARQ-ACK bits based on the beam information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Zhang to have the features of determining a quantity of beam groups based on the configuration information, and determining a quantity of bits of HARQ-ACK based on the quantity of beam groups. The suggestion/motivation would have been to provide a technique for control signaling for multiple beam transmissions in various multiple beam transmission scenarios (Zhang paragraph 0041); and to facilitate PDSCH retransmission on different beams (Zhang paragraph 0067).

Regarding claim 40, Song and Zhang disclose the feedback information transmission method according to claim 14 (see rejection of claim 14). Song and Zhang further disclose a base station, comprising a memory, a processor, a transceiver, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the feedback information transmission method according to claim 14 [Song Figures 10 and 13 disclose a base station, and Figure 14 discloses an arrangement used in a base station including a processor, input/output modules, processing unit and computer program product (Song paragraphs 0194, 0197, 0200)]. In addition, the same motivation is used as the rejection of claim 14.


Allowable Subject Matter

Claims 2-4, 7-8, 15-17, 20-21, 28-30, 33-34, 41-43 and 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed on 2/8/2022 with respect to claim rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
On page 25 of Applicant's remarks, the Applicant argues the following with respect to claim rejections under 35 U.S.C. § 103:
…thus Song does not disclose the feature of “determining a quantity of beam groups based on the configuration information” of claim 1…
…Thus, Song does not disclose feature of “determining the quantity of bits of Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) based on the quantity of the beam groups”…

Examiner respectfully disagrees with Applicant's arguments for the following reasons:
Claims are given their broadest reasonable interpretation during patent examination (MPEP § 2111).  Song discloses that the UE receives downlink control information (Song paragraph 0078), which may include information such as indication of HARQ-ACK codebook size (Song paragraph 0147). The UE determines a HARQ-ACK codebook size (i.e. number of HARQ-ACK bits) based on the downlink information (Song paragraph 0079). 
Prior art Zhang teaches that UE may receive downlink control information associated with a plurality of beams (Zhang paragraph 0083). Furthermore, the DCI may indicate a HARQ process bits information that is related to number of beams (Zhang paragraph 0077). Thus, Zhang discloses the features of determining quantity of beam groups and combined teachings of Song and Zhang disclose the claim 1 feature of “determining a quantity of beam groups based on the configuration information”. 
Zhang discloses that a [log2 Nb] bit HARQ process can be indicated in the DCI (see Zhang paragraph 0077); which also indicates a relation between HARQ process bits and number of beams (Nb) such that HARQ bits can be determined based on number of beams (Nb) or beam groups. Thus, combined teachings of Song and Zhang disclose the claim 1 feature of determining the quantity of bits of Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) based on the quantity of the beam groups.

On page 25 of Applicant's remarks, the Applicant argues the following with respect to claim rejections under 35 U.S.C. § 103:
…Song fails to disclose feature “generating an HARQ-ACK sequence corresponding to the quantity of the bits and…

Examiner respectfully disagrees with Applicant's arguments for the following reasons:
Claims are given their broadest reasonable interpretation during patent examination (MPEP § 2111).  Song discloses that the UE maps the determined HARQ-ACK codebook size to a PUCCH DMRS sequence and transmits the sequence (Song paragraph 0082 and 0083). As determined HARQ-ACK codebook size is mapped to PUCCH sequence (Song paragraphs 0084 and 0085); and the sequence is transmitted as the indication of the determined HARQ-ACK codebook size (Song paragraph 0083); the above teachings of Song clearly indicate an association between PUCCH DMRS sequence and HARQ-ACK size (i.e. number of HARQ-ACK bits). Therefore, Song discloses the claim 1 feature of generating an HARQ-ACK sequence corresponding to the quantity of the bits and transmitting the sequence to the base station. 

On page 26 of Applicant's remarks, the Applicant argues the following with respect to claim rejections under 35 U.S.C. § 103:
…thus Zhang also fails to disclose feature of “determining a quantity of beam groups based on the configuration information”…
…Thus, Zhang fails to disclose feature “determining the quantity of bits of Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) based on the quantity of the beam groups…

Examiner respectfully disagrees with Applicant's arguments for the following reasons:
Claims are given their broadest reasonable interpretation during patent examination (MPEP § 2111).  Song discloses that the UE receives downlink control information (Song paragraph 0078), which may include information such as indication of HARQ-ACK codebook size (Song paragraph 0147). The UE determines a HARQ-ACK codebook size (i.e. number of HARQ-ACK bits) based on the downlink information (Song paragraph 0079). 
Prior art Zhang teaches that UE may receive downlink control information associated with a plurality of beams (Zhang paragraph 0083). Furthermore, the DCI may indicate a HARQ process bits information that is related to number of beams (Zhang paragraph 0077). Thus, Zhang discloses the features of determining quantity of beam groups and combined teachings of Song and Zhang disclose the claim 1 feature of “determining a quantity of beam groups based on the configuration information”. 
Zhang discloses that a [log2 Nb] bit HARQ process can be indicated in the DCI (see Zhang paragraph 0077); which also indicates a relation between HARQ process bits and number of beams (Nb) such that HARQ bits can be determined based on number of beams (Nb) or beam groups. Thus, combined teachings of Song and Zhang disclose the claim 1 feature of determining the quantity of bits of Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) based on the quantity of the beam groups.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414